      Case 1:20-cv-00101-DMT-CRH Document 17 Filed 09/15/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Kevin Powers, Individually and on Behalf      )
of All Others Similarly Situated,             )
                                              )
               Plaintiff,                     )       ORDER
                                              )
       vs.                                    )
                                              )
Rossco Crane & Rigging, Inc., Ross            )
Kovach and Jere Kovach,                       )       Case No. 1:20-cv-101
                                              )
               Defendants.                    )


       On August 12, 2020, Plaintiff filed a “Motion for Extension of Time for Service of Process

and Related Discovery, or for Alternative Service.” (Doc. No. 8). Plaintiff advises that, despite his

best efforts, he has been unable to effectuate service on Defendant Jere Kovach. According to

plaintiff, counsel conducted a TLOxp search of J. Kovach to locate him for service. The TLOxp

reports listed J. Kovach’s last known address as a residence in Minot, North Dakota. The report

also listed three Wyoming post office boxes associated with J. Kovach. Plaintiff requests an

additional 90 days to effectuate service and, if needed, to conduct preliminary discovery regarding

Defendant Jere Kovach. Alternatively, plaintiff requests permission to serve Defendant Jere Kovach

by USPS First Class mail to his last known addresses. Finally, he requests attorney’s fees and costs.

       On August 17, 2020, Defendants Rossco Crane & Rigging and Ross Kovach filed a response

to plaintiffs’ motion. (Doc. No. 16). They do not oppose plaintiff’s request for additional time to

effectuate service. However, they object to his request for attorney’s fees and costs.

        The court finds that plaintiff has demonstrated good cause to extend time for service of

process on Jere Kovach and to conduct related discovery. However, the court is not inclined to


                                                  1
      Case 1:20-cv-00101-DMT-CRH Document 17 Filed 09/15/20 Page 2 of 2




authorize service by first class mail at this time. Accordingly, the court GRANTS IN PART

plaintiff’s motion (Doc. No. 8). Plaintiff shall have additional 90 days to effectuate service and, if

needed, to conduct preliminary discovery regarding Defendant Jere Kovach. Plaintiff’s requests for

attorney’s fees and costs is DENIED.

       IT IS SO ORDERED.

       Dated this 15th day of September, 2020.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court




                                                  2
